Citation Nr: 0321780	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
left shoulder disorder.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1972 to 
August 1973.


The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In October 1999 the RO, in pertinent part, 
denied entitlement to service connection for a chronic 
acquired disorder of the left shoulder.  In February 2000 the 
RO denied entitlement to service connection for coronary 
artery disease.

The veteran provided oral testimony before Hearing Officers 
at the RO in January and in September 2000, and before the 
undersigned Veterans Law Judge sitting at the RO in March 
2003.  Transcripts of the veteran's testimony have been 
associated with the claim's file.

In July 2002 the RO denied entitlement to evaluations in 
excess of 30 percent respectively for service-connected 
recurrent cervical strain and major depressive disorder.  The 
Board of Veteran's Appeals (Board) has construed the 
September 2002 statement of the representative on the 
veteran's behalf as a notice of disagreement with the July 
2002 rating decision.  This matter is further addressed in 
the remand portion below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

As the Board noted earlier, the Board construed the 
representative's September 2000 statement as a notice of 
disagreement with the RO's July 2000 denial of entitlement to 
increased evaluations for the service-connected recurrent 
cervical strain and major depressive disorder.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.105(a), and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
remanded to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue the veteran and 
his representative a statement of the 
case in response to the September 2002 
notice of disagreement with the July 2002 
rating decision wherein entitlement to 
evaluations in excess of 30 percent 
respectively for recurrent cervical 
strain and major depressive disorder was 
denied.  The veteran should be advised of 
the need to timely file a substantive 
appeal if he wishes appellate review.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


